Title: From John Adams to John V. N. Yates, 15 December 1822
From: Adams, John
To: Yates, John V. N.,Hamilton, Isaac



Gentlemen
Quincy 15 Dec 1822

I have received the letter you did me the honour to write me Nov 1822 which has excited emotions too strong for faculties so enfeebled as mine to endure. Every humane christian & philosophical mind must approve the fine feelings and magnanimous sentiments which produced the assembly at Albany. Every lover of pathetic eloquence must be delighted with the speeches pronounced on that occasion. The cause of liberty justice & humanity is in a critical & dangerous situation all over the world. The great powers of Europe are gradually swallowing up all the small ones and the solemn league & covenant among some of them & I know not how many threaten civil wars to their own subjects and long & bloody wars calamities to man kind. Ho The liberties of Holland Switserland & Italy as well as those of Spain & Portugal are in a situation nearly as dangerous as those of the Greeks. I think that Switserland & Italy ought to be supported as well as Greece. Austria already commands Italy & French statesmen avow that in case of a war with, Austria France must take possession of Swittserland. Now I think that Swisserland Italy & Greece ought to be all independent nations & in alliance with each other for mutual support.
Last I have known for more than forty years pasts that the eyes of the great powers and of the deep politicians of Europe have been turned to the Pelopennesus & to all Greece & to all countries between them and India. The ultimate object of the Emperor Napoleons expedition to Egypt was this spot. Every great power in Europe longs to have it but none is willing that another should acquire it. The subject I own is too vast for my capacity My feelings would soon decide but my reason hesitates: As I am just stepping into another world I can do nothing more in this
I have the honor to be Sir with great & sincere respect & esteem / your very hum Sert